Exhibit 10.3

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

AND CONSULTANTS

HERCULES OFFSHORE

2004 LONG-TERM INCENTIVE PLAN

This Restricted Stock Agreement (the “Agreement”) is made and entered into by
and between Hercules Offshore, Inc., a Delaware corporation (the “Company”), and
Participant Name (the “Participant”) as of Grant Date, (the “Date of Grant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Amended and Restated Hercules Offshore 2004
Long-Term Incentive Plan (the “Plan”) to strengthen the ability of the Company
to attract, motivate and retain Employees, Outside Directors and Consultants who
possess superior capabilities and to encourage such persons to have a
proprietary interest in the Company; and

WHEREAS, the Compensation Committee of the Board of Directors of Hercules
Offshore, Inc. believes that the grant of Restricted Stock to the Participant as
described herein is consistent with the stated purposes for which the Plan was
adopted; and

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

1. Restricted Stock. In order to encourage the Participant’s contribution to the
successful performance of the Company, and in consideration of the covenants and
promises of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of «Rest_Stk» shares of Common
Stock, subject to the conditions and restrictions set forth below and in the
Plan (the “Restricted Stock”).

2. Restrictions on Transfer Before Vesting.

 

  (a) The Restricted Stock will be transferred of record to the Participant and
a certificate or certificates representing said Restricted Stock will be issued
in the name of the Participant immediately upon the execution of this Agreement.
Each of such Restricted Stock certificates will bear a legend as provided by the
Company, conspicuously referring to the terms, conditions and restrictions as
permitted under Section 6(c) of the Plan. The Company may either deliver such
Restricted Stock certificate(s) to the Participant, retain custody of such
Restricted Stock certificate(s) prior to vesting (the “Restriction Period”) or
require the Participant to enter into an escrow arrangement under which such
Restricted Stock certificate(s) will be held by an escrow agent. The delivery of
any shares of Restricted Stock pursuant to this Agreement is subject to the
provisions of Paragraph 8 below.

 

  (b) Absent prior written consent of the Committee, the shares of Restricted
Stock granted hereunder to the Participant may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, from the Date of Grant until
said shares shall have become vested in the Participant over the three-year
period following the Date of Grant in accordance with the following table, or as
otherwise provided in Paragraph 3:

 

1



--------------------------------------------------------------------------------

 

Date

   Aggregate Percentage of Shares of Restricted
Stock Granted herein which are Vested

First Anniversary of Grant Date

   33 1/3%

Second Anniversary of Grant Date

   66 2/3%

Third Anniversary of Grant Date

   100%

 

  (c) Consistent with the foregoing, except as contemplated by Paragraph 5, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant or his Beneficiary
hereunder shall become bankrupt or attempt to transfer, anticipate, alienate,
assign, sell, pledge, encumber or charge any right or benefit hereunder, other
than as contemplated by Paragraph 5, or if any creditor shall attempt to subject
the same to a writ of garnishment, attachment, execution, sequestration, or any
other form of process or involuntary lien or seizure, then such right or benefit
shall cease and terminate.

3. Effect of Termination of Employment or Services.

 

  (a) The Restricted Stock granted pursuant to this Agreement shall vest in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as long
as the Participant remains employed by or continues to provide services to the
Company or a Subsidiary. If, however, either:

 

  (i) the Company and its Subsidiaries terminate the Participant’s employment
(or if the Participant is not an Employee, determine that the Participant’s
services are no longer needed), or

 

  (ii) the Participant terminates employment (or if the Participant is not an
Employee, ceases to perform services for the Company and its Subsidiaries),

for reasons other than the Participant’s death or Disability (as defined in
Paragraph 3(b) below), then the shares of Restricted Stock that have not
previously vested in accordance with the vesting schedule reflected in Paragraph
2(b) above, as of the date of such termination of employment (or cessation of
services, as applicable), shall be forfeited by the Participant to the Company.

 

  (b)

If the Participant’s employment is terminated (whether by the Company and its
Subsidiaries or by the Participant) (or if the Participant is not an Employee,
ceases to perform services for the Company and its Subsidiaries) due to the
Participant’s (i) death or (ii) Disability, then the shares of Restricted Stock
that have not previously vested in accordance with the vesting schedule
reflected in Paragraph 2(b) above, as of the date of such termination of
employment (or cessation of services, as applicable), shall vest. For purposes
of this Paragraph 3, “Disability” means (i) the inability of the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental

 

2



--------------------------------------------------------------------------------

  impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months or (ii) the receipt
of income replacements by the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, for a period of not less than three (3) months under the Company’s
accident and health plan.

 

  (c) Notwithstanding Paragraph 3(a) above, upon the cessation of the
Participant’s employment or services (whether voluntary or involuntary) for
reasons other than Participant’s death or Disability, the Committee may, in its
sole and absolute discretion, elect to accelerate the vesting of some or all of
the unvested shares of Restricted Stock.

 

  (d) Change of Control. Notwithstanding Paragraph 3(a) above, the Restricted
Stock granted pursuant to this Agreement shall vest upon the occurrence of a
Change of Control as defined in Appendix A attached hereto, provided that the
Participant is employed by or continues to provide services to the Company or a
Subsidiary at the effective time of such Change of Control.

4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:

 

  (a) give the Participant any right to be awarded any further restricted stock
or any other Award in the future, even if restricted stock or other Awards are
granted on a regular or repeated basis, as grants of restricted stock and other
Awards are completely voluntary and made solely in the discretion of the
Committee;

 

  (b) give the Participant or any other person any interest in any fund or in
any specified asset or assets of the Company or any Subsidiary; or

 

  (c) confer upon the Participant the right to continue in the employment or
service of the Company or any Subsidiary, or affect the right of the Company or
any Subsidiary to terminate the employment or service of the Participant at any
time or for any reason.

5. Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Restricted
Stock awarded hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein.

6. Rights as a Stockholder. Subject to the limitations and restrictions
contained herein, the Participant (or Beneficiary) shall have all rights as a
stockholder with respect to the shares of Restricted Stock, including the right
to vote and receive dividends; provided, however, that any dividends
attributable to shares of Restricted Stock that have not otherwise vested shall
be subject to the same restrictions as the shares of Restricted Stock to which
they related until such restrictions lapse and shall be paid within 60 days
following vesting of the Restricted Stock.

 

3



--------------------------------------------------------------------------------

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.

8. Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares, sign and deliver to the Company a written
statement, which shall be in a form and contain content acceptable to the
Committee, in its sole discretion (“Investment Letter”):

 

  (a) stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;

 

  (b) stating that the Participant will not sell any shares of Common Stock that
the Participant may then own or thereafter acquire except either:

 

  (i) through a broker on a national securities exchange or

 

  (ii) with the prior written approval of the Company; and

 

  (c) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

9. Federal and State Taxes.

 

  (a) Any amount of Common Stock that is payable or transferable to the
Participant hereunder may be subject to the payment of or reduced by any amount
or amounts which the Company is required to withhold under the then applicable
provisions of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Company shall withhold from the Common
Stock to be issued to the Participant a number of shares necessary to satisfy
the Company’s withholding obligations. The number of shares of Common Stock to
be withheld shall be based upon the Fair Market Value of the shares on the date
of withholding.

 

  (b) Notwithstanding Paragraph 9(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

 

  (i) the Participant may direct the Company to withhold cash that is otherwise
payable to the Participant;

 

  (ii) the Participant may deliver to the Company a sufficient number of shares
of Common Stock then owned by the Participant to satisfy the Company’s
withholding obligations, based on the Fair Market Value of the shares as of the
date of withholding;

 

4



--------------------------------------------------------------------------------

  (iii) the Participant may deliver sufficient cash to the Company to satisfy
its withholding obligations; or

 

  (iv) any combination of the alternatives described in Paragraphs 9(b)(i)
through 9(b)(iii) above.

 

  (c) Authorization of the Participant to the Company to withhold taxes pursuant
to one or more of the alternatives described in Paragraph 9(b) above must be in
a form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

10. Governing Law. This Award Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware.

11. Definitions. All capitalized terms in this Agreement shall have the meanings
ascribed to them in the Plan unless otherwise defined in this Award Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized, and the Participant has hereunto set his
hand as of the day and year first above written.

 

HERCULES OFFSHORE, INC. By:     Name:   James W. Noe Title:  

Senior Vice President, General Counsel and

Chief Compliance Officer

Date:    

 

PARTICIPANT Name:     Name:   Participant Name Date:    

 

5



--------------------------------------------------------------------------------

Annex A

Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean a change of control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A or Item 5.01 of Form 8-K promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
in effect on the date of this Agreement, or if neither item remains in effect,
any regulations issued by the Securities and Exchange Commission pursuant to the
Exchange Act that serve similar purposes, in each case whether or not the
Company is then subject to such reporting requirement; provided, that, without
limitation, such a change of control shall be deemed to have occurred if:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including in the
amount of the securities beneficially owned by such person any such securities
acquired directly from the Company or its Subsidiaries) representing 20% or more
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that for purposes of this Agreement the term
“person” shall not include (A) the Company or any of its Subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) an entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below);

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, on the
date hereof, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office and voting on the matter who were either directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved;

(iii) there is consummated a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving corporation or any parent
thereof) at least 50% of the combined voting power of the voting securities of
the entity surviving the merger or consolidation (or the parent of such
surviving entity) immediately after such merger or consolidation (an “Excluded
Transaction”); or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company, or there is consummated the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole (other than to the Company or one or more Subsidiaries of the Company).

 

6